Citation Nr: 1003443	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for adhesive capsulitis of 
the bilateral shoulders, also claimed as secondary to 
service-connected diabetes mellitus, type II and Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The case was brought before the Board in April 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board previously remanded this claim, in part, to afford 
the Veteran a VA examination to ascertain whether his 
bilateral shoulder disability could be attributed to presumed 
Agent Orange exposure during his combat service in Vietnam.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran currently has a diagnosis of adhesive capsulitis 
of the bilateral shoulders, or "frozen shoulder." The 
Veteran primarily claims his bilateral shoulder disability is 
secondary to his service-connected diabetes mellitus, type 
II.  This aspect of this claim was properly developed.

The Veteran also claims, however, that his condition is 
secondary to Agent Orange exposure.  As indicated in the 
Board's prior remand, the Veteran's private physician in a 
November 2007 statement indicated the possibility that the 
Veteran's shoulder condition was related to Agent Orange 
exposure.  

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service. A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. See 38 
U.S.C.A. § 1116(f) (West 2002).  

In this case, there is affirmative evidence that the Veteran 
served in combat in the country of Vietnam during the Vietnam 
War Era.  Agent Orange exposure, therefore, is presumed.  The 
Veteran's specific shoulder disability is not a "presumed" 
condition related to herbicide exposure.  See 38 C.F.R. § 
3.309(e).  Nevertheless, where a presumption is not 
satisfied, the appellant may present evidence of direct 
service connection under the same theory.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  

The claim was previously remanded to provide the Veteran with 
a VA examination as to whether his shoulder disability was at 
least as likely as not related to Agent Orange exposure in 
service.  Cf. McLendon, 20 Vet. App. 79.  

The RO did schedule the Veteran for a VA examination in 
September 2009 in compliance with the Board's remand order, 
but the Veteran failed to report to the examination despite 
notification being sent to his last known address.  Since 
that time, the Veteran's representative indicated in a 
November 2009 statement that the Veteran missed his 
appointment due to illness, but is now ready and willing to 
appear for a VA examination and has twice requested the 
examination be rescheduled.  In light of the request for a 
new VA examination due to illness, a new examination should 
be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
examination for his bilateral shoulder 
disabilities to determine whether any 
shoulder condition found is as likely as 
not etiologically related to in-service 
herbicide exposure, to include Agent 
Orange, or any other in-service event or 
injury.  The claims folder must be reviewed 
by the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.
		
It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%); "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood)
	
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in facor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2. After the above is complete, 
readjudicate the Veteran's claim. If the 
claim remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also once again 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

